—Appeal *790Appeal from a judgment of the Cayuga County Court (Peter E. Corning, J.), rendered November 22, 2002. The judgment convicted defendant, upon a jury verdict, of failure to provide proper sustenance (14 counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed, and the matter is remitted to Cayuga County Court for proceedings pursuant to CPL 460.50 (5).
Same memorandum as in People v Gilfus ([appeal No. 1] 4 AD3d 788 [2004]). Present—Pigott, Jr., EJ., Pine, Hurlbutt, Kehoe and Hayes, JJ.